 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarvey's Wagon Wheel, Inc., d/b/a Harvey's ResortHotel & Harvey's Inn and Hotel-Motel RestaurantEmployees & Bartenders Union, Local 86, Hotel &Restaurant Employees & Bartenders InternationalUnion, AFL-CIO. Cases 32-CA-83, 32-CA-90,and 32-CA-114 (formerly Cases 20-CA-11352,20-CA-11540, and 20-CA-12044)January 9, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn May 9, 1977, Administrative Law Judge DavidG. Heilbrun issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled limited cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found Respondentviolated Section 8(a)(1), (3), and (4) of the Act byissuing written disciplinary warnings to employeeMichael Brown because of his membership in oractivities on behalf of the Union and because he filedcharges with the National Labor Relations Board.The Administrative Law Judge further found thatRespondent did not violate Section 8(a)(1) and (3) ofthe Act by interrogating, threatening to harass anddischarge, issuing disciplinary warnings, and eventu-ally discharging employee John Graham. The Gener-al Counsel filed exceptions to the AdministrativeLaw Judge's failure to find that Respondent's inter-rogation, written warnings, threat of discharge andharassment of Graham, and his eventual discharge,pursuant to the threat, violated the Act. We findmerit to the General Counsel's exceptions.Graham was hired as a dealer by Respondent in1967 and had an exemplary performance record for9-1/2 years. From the beginning of his employmentto March 1976, Graham was considered a skillfuland valuable employee by Respondent. He consis-I All dates hereinafter refer to 1976.2 This consultation was not alleged as a violation of the Act and isconsidered only as an indication of Respondent's union animus.3 The Administrative Law Judge found that these remarks by SupervisorCady Phillips to Graham did not constitute a threat within the meaning ofSec. 8(aXl). In so concluding, the Administrative Law Judge relied in largepart upon his constituent findings that the conversation between Phillips234 NLRB No. 27tently received the highest rate of pay for the dealerclassification, and he was granted a pay raise eachtime other dealers were given pay raises. Newemployees were regularly assigned to him for train-ing, and Respondent's supervisors and Graham'sfellow employees testified that his work performanceand attitude improved during the year 1976.In December 1975, Graham began actively tosolicit support for the Charging Party, Local 86, andRespondent's attitude toward Graham changed radi-cally. The first manifestation of Respondent'schanged attitude took place on March 8, 1976,1 whenGraham received a written consultation (reprimand),the first received by Graham in 9-1/2 years ofemployment, for his failure to use a roulette marker.Although Graham did not use the marker consistent-ly, many other dealers also failed to use the marker,and although this practice was well known toRespondent, it continued subsequent to Graham'sconsultation, and it appears that Graham was theonly dealer who received such a consultation.2On March 13, Graham notified Respondent of hisappointment as Local 86's "shop steward," or orga-nizer for all of Respondent's gaming employees.Within hours of this notification, according to thecredited testimony, Supervisor Phillips told Grahamthat he had "a lot of balls for getting involved in theUnion activity," and "they were going to harass andrun (Graham) out the front door." This terminationthreat obviously violated Section 8(a)(l) and indi-cates Respondent's animosity with respect to Gra-ham's organizing efforts.3Approximately I monthlater, in mid-April, Supervisors Miller and Uptaintold employee Altshuler that Graham "was stupid forgetting involved in union activities." The Adminis-trative Law Judge's characterization of the remark as"a perfectly expectable epithet under such circum-stances" demonstrated once again, despite any "ex-pectability," Respondent's union animus and itsantipathy towards Graham's role in the organizingcampaign.The Administrative Law Judge found that in mid-April Supervisor Miller interrogated Graham, in thepresence of Altshuler, concerning the progress of theunion campaign. However, the Administrative LawJudge found no violation because it was an "isolatedutterance devoid of coercive force." In view of theintensity of Respondent's union animus as previouslyset forth, the Administrative Law Judge's conclu-sions in this regard are clearly unjustified. Accord-and Graham dissolved into "mutually understood humor" and was inkeeping with "the hip manner in which dialogue is often exchanged at thecasino." The record, however, does not support the Administrative LawJudge's holding. Graham credibly testified that Phillips' remarks were notmade in a joking tone and that he did not consider the threat of terminationto be a joking matter. Accordingly, we find that these remarks constitute aclear violation of Sec. 8(aX I).152 HARVEY'S RESORT HOTELingly, we find Respondent further violated Section8(a)(1) by unlawfully interrogating Graham.It is against this backdrop of unfair labor practices,expressed union animus, and the unlawful threat todischarge Graham that Respondent's subsequentcriticism of Graham and his eventual discharge mustbe considered. On April 12, Graham received hissecond consultation, which stated that Grahamshuffled a deck of cards only once instead of therequired three times, improperly collected a bet, andviolated Respondent's no-solicitation rule. With re-spect to the alleged improper collecting of a bet, theAdministrative Law Judge found that Respondentwas simply wrong and that no impropriety occurred.The alleged violation of the no-solicitation rulehighlights the pretextual nature of the consultation.Graham distributed wedding invitations to severalother employees. However, Respondent's witnessesadmitted that such conduct is permissible and occurson a daily basis. Apparently recognizing this incon-sistency, Respondent shifted its defense at the hear-ing and contended that Graham did not obtain priorsupervisory approval before passing out the weddinginvitations. The pretextual quality of this contentionis plain from the record's disclosure that suchactivities were conducted without prior supervisoryapproval, and the consultation said nothing aboutany lack of approval. Indeed, the AdministrativeLaw Judge recognized that the April 12 andMarch 8 consultations were the results of inconsis-tent applications with respect to Graham. Theforegoing facts compel a finding that the April 12consultation was discriminatorily motivated andviolative of Section 8(a)(3) and (1), and we so find.On June 21, Respondent denied Graham a routine,across-the-board increase. This was the first timeGraham was denied such a raise during his 10 yearsof employment with Respondent. Respondent's as-serted reason for the denial of the pay raise wasGraham's two consultations. As previously set forth,the March consultation, concerning the failure con-sistently to use the roulette marker, was at variancewith Respondent's treatment of other employees.The April consultation, which the AdministrativeLaw Judge found demonstrated an inconsistency ofapplication with respect to criticizing Graham, was apatent violation of the Act. Thus, the refusal to grantthe wage increase was based on invalid and unlawfulgrounds and is discriminatory. The conclusion thatRespondent utilized this incident to punish Grahamfurther for his organizational activities is under-scored by the fact that Graham received a writtenconsultation because of his failure to receive a pay4 It is noted that, although Local 86's campaign had little momentum bySeptember 18, Graham continued openly to advocate union representationand contacted the Teamsters after the Local 86 campaign faltered.raise. Therefore, the denial of the pay raise wasadditionally violative of Section 8(a)(3) of the Act.On September 18, Graham observed an error byanother dealer in paying a craps bet and, consistentwith Respondent's rules, brought the matter to thedealer's attention. Supervisor Miller then told Gra-ham to "shut up and pay attention to the game."Miller then reassigned Graham whereupon, accord-ing to Graham, he said to Miller, "Why don't you getoff my back and quit harassing me?" As a result ofthis incident, Graham received a consultation for"inattentiveness." Shortly thereafter, Vice PresidentMorgan learned of this last consultation and in-quired as to the number of consultations whichGraham had received. When Morgan learned of thenumber, he stated, "Well, that seems to be enough.Let's get rid of him." Graham was then summarilydischarged.The Administrative Law Judge found that thedischarge was based on the consultations and wastherefore lawful. He apparently recognized the inade-quacy of the consultations, the lack of investigationof the September 18 incident, the evidence ofdisparate treatment, and the arbitrariness of Respon-dent's conduct toward Graham, for he states that thedecision to discharge Graham was capricious, butnot unlawful in view of the lack of a sufficient degreeof union animus.4We find that the flagrantly unlawful acts commit-ted by Respondent, coupled with the events leadingto Graham's termination, compel us to disagree withthe Administrative Law Judge's finding that thedischarge was lawful. As noted previously, theAdministrative Law Judge found and we agree thatthe consultations given to employee Brown violatedSection 8(a)(1), (3), and (4). We also found thatRespondent unlawfully interrogated and threatenedto discharge Graham because of his union activity,and on several occasions expressed its hostilitytowards the Union. Finally, the consultations uponwhich the discharge is allegedly based have also beenfound to be discriminatorily motivated.In sum, it is clear from the record that Respondentinterrogated and threatened to discharge Graham forengaging in union activities, did in fact dischargehim, and was discriminatorily motivated in doing so.The asserted reasons advanced by Respondent, towit, the consultations, have been demonstrated to bebased on unlawful considerations. Therefore, we findthat Respondent discriminated against Graham inviolation of Section 8(a)(3) and (1) by issuing writtenconsultations, denying him a wage increase, anddischarging him. We also find Respondent violatedSection 8(a)(1) by threatening Graham with dis-153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge and by interrogating him with respect tounion activities.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1), (3), and (4) of the Act, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Having found that the unfair labor practicescommitted by Respondent were of a character whichgoes to the heart of the Act, we shall also orderRespondent to cease and desist from infringing inany other manner upon the rights of employeesguaranteed by Section 7 of the Act.We have found that Respondent discriminatedagainst and discharged employee John Grahambecause he engaged in protected concerted activities.Accordingly, we shall order that he be offeredimmediate and full reinstatement to his former orsubstantially equivalent position, without prejudiceto his seniority or other rights and privileges. Weshall also order that Respondent make employeeJohn Graham whole for any loss of pay sufferedbecause of Respondent's unlawful failure to granthim a pay increase on June 13, 1976, and by hissubsequent unlawful discharge. Backpay shall bebased on the loss of earnings suffered from the dateof the failure to grant the increase and the date of theunlawful discharge to the date of Respondent's offerof reinstatement. The backpay shall be computed inthe manner prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), with interest thereon as setforth in Florida Steel Corporation, 231 NLRB 651(1977).5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Harvey's Wagon Wheel, Inc., d/b/a Harvey's ResortHotel & Harvey's Inn, Stateline, Nevada, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Issuing disciplinary warnings because of em-ployees' membership in, or activities on behalf of,Hotel-Motel-Restaurant Employees & BartendersUnion, Local 86, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, or anyother union, or because they engaged in otherconcerted activities for the purposes of collectivebargaining or other mutual aid or protection, orbecause they have filed charges with the NationalLabor Relations Board.(b) Threatening to fire employees for being in-volved in union activities.(c) Interrogating employees for being involved inunion activities.(d) Failing to grant employees pay increasesbecause of their involvement in union activities.(e) Discharging employees for being involved inunion activities.(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer to reinstate employee John Graham to hisformer position or, if such position no longer exists,to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges.(b) Make whole employee John Graham for losseshe may have suffered by reasons of Respondent'sunlawful failure to grant him a pay increase on June13, 1976, and because of his subsequent unlawfuldischarge on September 18, 1976.(c) Remove all record of employee consultationsgiven John Graham on April 12, June 13, andSeptember 18, 1976.(d) Remove all record of employee consultationsgiven Michael Brown on May 26 and June 11, 1976.(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(f) Post at its Stateline, Nevada, facility copies ofthe attached notice marked "Appendix."6Copies ofsaid notice, on forms provided by the RegionalDirector for Region 32, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(g) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.s See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).e In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."154 HARVEY'S RESORT HOTELDECISIONNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT issue disciplinary warnings be-cause of employees' membership in, or activitieson behalf of, Hotel-Motel-Restaurant Employees& Bartenders Union Local 86, Hotel & Restau-rant Employees & Bartenders InternationalUnion, AFL-CIO, or any other union, or becausethey engage in other concerted activities for thepurposes of collective bargaining or other mutualaid or protection, or because they have filedcharges with the National Labor Relations Board.WE WILL NOT threaten to fire or harass employ-ees for being involved in union activities.WE WILL NOT interrogate employees for beinginvolved in union activities.WE WILL NOT fail to grant employees payincreases because of their involvement in unionactivities.WE WILL NOT discharge employees for beinginvolved in union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them by Section 7 ofthe Act.WE WILL offer to reinstate employee JohnGraham to his former position or, if such positionno longer exists, to a substantially equivalentposition, without prejudice to his seniority orother rights and privileges.WE WILL make whole employee John Grahamfor losses he may have suffered, plus interest, byreason of Respondent's unlawful failure to granthim a pay increase on June 13, 1977, and becauseof his unlawful discharge on September 18, 1976.WE WILL remove all records of employeeconsultations given John Graham on April 12,June 13, and September 18, 1976.WE WILL remove all record of employee consul-tations given Michael Brown on May 26 and June11, 1976.HARVEY'S WAGONWHEEL, INC., D/B/AHARVEY's RESORT HOTEL& HARVEY'S INNSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thesecases were heard at South Lake Tahoe, California, duringFebruary and March 1977, cases' on charges filed oramended over the timespan2April 23 to October 18, andcomplaints (one consolidated) issued August 31 and No-vember 30, alleging that Harvey's Wagon Wheel, Inc.,d/b/a Harvey's Resort Hotel & Harvey's Inn, calledRespondent, violated Section 8(aXI), (3), and (4) of the Actby unlawfully motivated threats, interrogation, issuance ofwritten disciplinary warnings, and denial of a pay raise toJohn Graham, occurring over inclusive dates March 13 toSeptember 18, and by discharging Graham on September18, all because of employees' membership in, or activitieson behalf of, Hotel-Motel-Restaurant Employees & Bar-tenders Union, Local 86, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, called theUnion, or because they engaged in other concertedactivities for the purposes of collective bargaining or othermutual aid or protection.Upon the entire record, my observation of the witnesses,and consideration of briefs filed by General Counsel andRespondent, I make the following:FINDINGS OF FACT AND RESULTANT CONCLUSIONSOF LAWJohn Graham was formerly employed in Respondent'sgaming department as a dealer; Michael Brown is current-ly employed in the Pancake Parlour of the food operationsdepartment as an assistant fry cook.3Each department is aseparate operating entity with common managerial controlappearing first at the level of corporate executive vicepresident and general manager. Descending supervisoryhierarchy in gaming is Jack Morgan, vice president ofcasino operations, casino manager, club managers, gamesshift managers ("number one men"), assistant games shiftmanagers ("number two men"), pit supervisors ("numberthree men"),4and floormen; that for the Pancake Parlouris Dominic Tanzi, food and beverage director, FredWolter, executive chef, Paul Amato, sous chef, LawrenceOrosco, Pancake Parlour chef and other designated per-sons in charge of shifts. On March 19 Decision andDirection of Election issued in Case 20-RC-13266 findinga petitioned-for unit of certain bingo and slot machineemployees inappropriate. The Union (Petitioner there) wasgranted time to submit a showing of interest in theI Howard Lawrence. Reno. Nevada, entered a limited appearance onbehalf of the Charging Party only to move for a certain protective order.2 All dates and named months hereafter are in 1976. unless indicatedotherwise.S Respondent corporation is engaged in the operation of a resort hoteland casino at Stateline, Nevada. annually deriving gross revenue in excess of$500,000, and annually purchasing goods and materials valued in excess of$50,000 which are received from suppliers located outside Nevada. I findthat Respondent is an employer within the meaning of Sec. 2(6) and (7) ofthe Act and that the Union is a labor organization within the meaning ofSec. 2(5). Respondent's contention that jurisdiction over it should bedeclined on constitutional grounds is rejected. Harrah's Club, 150 NLRB1702 (1965), enfd. 362 F.2d 425 (C.A. 9, 1966); Primadonna Hotel, Inc.,d/b/a Primadonna Club, 165 NLRB I I I (1967).4 By custom intermediate (numbered) gaming supervisors rotate shifts ona 3- or 4-month cycle.APPENDIX155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDradically larger unit of all gaming casino employees foundto be appropriate. On May 7 the Union's requestedwithdrawal of this petition was approved. Before andduring pendency of this representation proceeding, Gra-ham had manifested support for unionization by discussingwith selectively chosen dealer-colleagues the benefits thatcould be anticipated. On March 13, spurred by a writtenemployee consultation he believed unwarranted,5Grahampresented Games Shift Manager (or acting Club Manager)James Carr written notice of his appointment as union"shop steward in the Games Department."6He testifiedthat within several hours of this event Floorman CadyPhillips (who often filled in as Pit Supervisor whilegraveyard operations "condense[d] down" from the busierswing shift) remarked that Graham had "a lot of balls forgetting involved in the Union activity" and "they weregoing to harass and run me right out the front door."Phillips denied making these utterances, recalling onlyinnocuous conversation with Graham after "hear[ing]" ofhis designation as shop steward. Both participants agreethat the remarks culminated jocularly. In the severalmonths following, Graham conversed more openly andwidely with dealers in heightened efforts to enlist theirsupport for the cause of unionization. The particular labororganization he espoused was the Union until early Augustand the Teamsters thereafter. Michael Brown had com-menced union activities in early 1976 by unobtrusivelypassing union literature and solicitation of food employees'signatures to authorization cards. Following return from 7-week medical leave in late April he continued this activity,advising Orosco in the process on May I that he wasfunctioning as a "shop steward" for the Union. Oroscoanswered this by drawing Brown's attention to "what theno-solicitation policy says."Graham was first employed by Respondent during 1967and functioned in successively varied roles as a three-gamedealer thereafter; Brown's capacity was preceded byseveral lesser classifications held in the food departmentfollowing hire in 1975. Employee consultations wererendered these two employees as follows: 75 At material times Respondent utilized employee consultation forms tocounsel, advise, or reprimand employees. The technique contemplatedsignatures of the administering supervisor(s), entry of an employee's writtenresponse (if desired), a stated time in which to correct claimed deficiency orinfraction (or in lieu of this facet a stated potential consequence) andprocedures to circulate and file such a document upon issuance.9 A nonevidentiary statement of record described Respondent and theUnion as having had a long bargaining relationship that was terminated in1975 through action that led to separate, pending NLRB litigation on theprimary issue of whether Respondent acted lawfully in such regard. Thebargaining relationship so described had covered only food and beverageemployees, the gaming department never having been organized by anyunion.T Those dated March 8 and July I are not the subject of particularcomplaint allegations and are instead seen only as background to primaryfacts. The heading "supervisor" refers to the person chiefly responsible forthe employee consultation being given, but does not connote that othersmay not have shared in its formulation or been present at its delivery.I As to passing a paper to John Altshuler at the roulette wheel, Grahamasserted that this was not untoward and was an act frequently engaged in byother gaming personnel in similar manner.9 Events surrounding this employee consultation led to Graham'sdischarge before completion of the very shift. His version is that, uponcalling attention of codealer Roy Tester to an error in paying a craps bet,Floorman Dewey Miller rushed up to the table and abusively told GrahamName Date Supvr. SubjectGraham 3/8 FletcherGraham 4/12 FletcherBrown 5/26 KinneyBrown 6/11 A-atorefusal to use roulettemarkerimproper collection ofbet while dealing 21;shuffling cards onlyonce nwhile dealing 21;passing url.nown literature,nile deali.ng in violationof no-solicitation policypresence in prohibited .reaand objectionable writing ina black boolk iile on dutyloiteringGraham 6/13 Fletcher denial of pay raiseBrown 7/1 Kinneyviolation of no-solicitationpolicyGraham 9/18 Pedersen inattentivenessRespecting use of the roulette marker (puck), Grahamconceded only to intermittent forgetfulness while the gamewas dull from light or repetitive betting. He reconstructedthe episode on which arguing with a player was based,describing it as one in which the reporting monitor(sky/security personnel) was simply in error. Grahamtestified that a single shuffle while dealing blackjack eitherdid not occur or was reasonably occasioned by immediatecircumstance of card handling, that on April I 11 and 12 hehad committed no impropriety,8that he was fully deservingof a pay raise in June, and that an episode occurring earlyon his graveyard shift of September 18 was explainable.9Brown testified regarding his employee consultations thatthe first arose only upon his perusing posted material at themain kitchen schedule board area while on a work breakand that the other two were factually unfounded.l0Graham's termination evolved rapidly from circum-stances of the employee consultation. It had transpired atto shut his mouth and pay attention to the game. Graham recalledanswering that he was and then being told by Miller to go directly tocommand pit 5. He did so, remarking to Miller as he passed by, "Why don'tyou get off my back and quit harassing me." Miller's version is that around7 a.m. he had repeatedly observed Graham talking and instigating loudlaughter at a craps table, causing him to approach and speak reprovingly tothe three employees on the game. Miller recalled then hearing a "nasty,disrespectful" remark from Graham to the effect he was paying attentionand upon this strove to send him to pit 5 for reassignment. Miller testifiedthat while leaving the pit area Graham approached closely, stuck a finger aninch from Miller's face, and said, "Don't you give me any trouble or I'll just...." Miller reported the incident to Assistant Games Shift ManagerDavid Pedersen (who actually recalled hearing of it from Phillips) andeventually participated in the employee consultation rendered shortlythereafter. Tester characterized Miller's initial approach as "no differentthan any other time," that Graham had replied in a "loud, gruff (but notcompletely out of line) voice" and he saw nothing further of the episodeexcept Graham being at the pit stand used by Miller.'0 Brown's testimony reflected written comment he added to the first andsecond employee consultations as follows:For May 26 -I was in fact checking the schedule not coping it on mylunch Break also I wanted to check the time & place of the Blood Bank-I also understand under Sec. 8 of the National Labor Relations Act Imay, in fact, talk to my fellow Employ.'s during our break times in non-156 HARVEY'S RESORT HOTELan upstairs gaming office with Games Shift Manager EarlMurtaugh, Pedersen, and Miller facing Graham. SinceMurtaugh was a personal friend of Graham's, Pedersencarried the conversation as chief employer spokesman.Adversaries Graham and Miller explained themselves andGraham testified this caused Pedersen to remark thatGraham had "brought all this stuff on yourself with thissituation [of the] Union solicitation crackdown policy thatyou got involved in."" Pedersen and Miller both denysuch an utterance was made while Murtaugh cannot recallit. Murtaugh then presumed to conclude by stressing futureobedience to supervisors and the employee consultationdocument was filled out. Shortly thereafter Morgan hearda full explanation of the incident from Miller and subse-quently sought Murtaugh to ask how many prior employeeconsultations were shown in Graham's personnel record.Murtaugh checked, advised Morgan there were two others(exclusive of the pay raise denial) and later was directed byMorgan to discharge Graham immediately based oncircumstances that he "could not allow anybody to talk toa supervisor the way John had talked to Mr. Miller." Thiswas done before end of shift.This case is necessarily evaluated as a continuumcovering the first three quarters of 1976. Within that spanGraham and Brown each at first surreptitiously renderedsupport to the general goal of unionizing their respectivedepartments and then both by overt acts and charge filinggave Respondent ample grounds to understand theirsingularly plain allegiance. As Respondent was served withvarious charges, their employment continued for 6 monthsthereafter in Graham's case and indefinitely still inBrown's.'2In that overall period of time, only occasionalverbalisms have been advanced to flesh out GeneralCounsel's contentions that unlawful motivation should beinferred in regard to several highlights of the employmentrelationships. Chronologically the first of these aroseMarch 13 when Phillips (whose more innocuous version ofworking areas. I may also in fact Inquire them if they wish to join ornot. Any denial of these rights could constitute an unfair labor practiceto my understanding.For June I I- In terms of the above comment I believe I am beingdiscriminated against -1 have witnessed numerous visits to the P.C.P.By other cooks & they haven't been written up.Respecting the third, it related to notice of a union meeting distributedshortly before the scheduled date by Brown, which he asserted was donestrictly on nonworking time and in nonworking areas and which resulted inno employee contact reaching him while engaged in working time taskswithin the Pancake Parlour kitchen comprising his work station.11 Miller had interjected the "finger-shaking" facet of the incident andGraham's seemingly menacing remark to him near the pit stand which,Pedersen credibly testified, was admitted by Graham to have been tellingMiller not to give the former "any shit."12 Case 20-CA-11352 was filed April 23 and solely alleged 8(a)(1)conduct occurring toward Graham since about February I. It was enlargedupon in a first amended charge dated May 3 by alleging unlawfultermination of one John Gould and was finally amended August 20 toreiterate original matters and add that such conduct further conceptuallyviolated Sec. 8(a)(3). Case 20-CA-12044 was filed as a separate charge onOctober 18 claiming Graham's September termination was unlawfullymotivated by union activities and earlier charge filing on his behalf, all inviolation of Sec. 8(aX 1), (3), and (4). Case 20-CA- 1540 covers only Brownas originally filed June 3 because of alleged intimidation, threats, anddemotion. This approach was refined August 20 in a first amended chargealleging interference and threats since about May because of his unionactivities and discrimination occurring early in June (a second amendedthe point I discredit) taunted Graham about his just-disclosed role as shop steward.13In the months following,insofar as Graham's case might be judged, the only notablematter advanced by General Counsel (expressly not as anallegedly independent violation) was an exchange ofremarks between Miller and Floorman Keith Uptain asoverheard by Altshuler in April. I credit the utterers in thisregard over Altshuler, particularly to the extent that theyvoiced only apprehension concerning whether unionizationwould lead to strike-related loss of joint (with their wives)income. I do believe Altshuler's recollection is morereliable than denials on the point of whether Graham wasalluded to as "stupid[ly]" being involved with the Union.Given the unconcealed personality conflict even thenextant between Miller and Graham, this is a perfectlyexpectable epithet under such circumstances. However,standing alone or viewed in conjunction with the sweep ofevents within the casino over this timespan, the testimonyestablished little of significance. Slurs, bombast, andjargonizing is a common genre of communication withinthis employment setting. Considering the comprehensiveround-the-clock nature of gaming operations, little out ofthe ordinary has been shown.14 Graham was denied a payraise in June, however, Respondent has related this tofactors suggested from the very existence of earlier employ-ee consultations. Although some testimony would suggestGraham had demonstrably improved in competence fromApril on, Altshuler (himself also temporarily denied a payraise) described quite pointedly in a voluntarily renderedwritten evaluation that Graham was other than "consider-ate" to those he did not respect (a group which Altshulerfurther understood to include Miller). Respecting theunderlying employee consultations of March-April, thecontext of their being issued is the utterly unpredictablemanner in which supervisors view the sworl of activity onthe gaming floor and react based on highly individualizedfactors of mood and moment. Under this rationale, thecharge dated August 30 corrected the operative date of this aspect) becauseof previous charge filing, all in claimed violation of Sec. 8(aX 1), (3), and (4).13 I believe that Graham was alert early in this period to reaction amongRespondent's managerial cadre and that he correctly recalled the essence ofPhillips' remarks of March 13. However, noting the level of Phillips'supervisory status, Graham's seasoned length of employment, his personalfriendship with the highly authoritative Murtaugh, the hip manner in whichdialogue was often exchanged at the casino, and the mutually understoodhumor into which these remarks dissolved, I find it unrealistic to hold themas threat of termination within the meaning of consolidated complaint par.Vl(a). I have a similar view of Miller's April utterance, credibly described byGraham and Altshuler to have been conversational inquiry at the employeecafeteria about the state of union recruitment and outlook toward anelection. Miller's remarks (his denial of having made them is discredited)cannot be dissociated from further immediate comment showing Miller notunamenable to the prospect of unionization. Given the informal origin ofthis exchange and Graham's known role at the time, I do not feel that itconstitutes interrogation as a matter of doctrine. An isolated utterancedevoid of coercive force and only randomly quizzical does not in any eventwarrant remedial action, and I find for this reason that par. Vl(b) is notestablished from the evidence.14 Claimed steady assignment to dealing blackjack during April was notconvincingly established and in any event would have no weight sinceGraham himself characterized it as a job task less likely to offer Respondentthe opportunity for pretextual mischief than if he were on craps. Arecollection of Uptain once having stood "toe-to-toe" barely warrantscomment, while other miscellaneous mouthings bear too remotely on anyinformed evaluation of whether Graham was being singled out as an objectof discriminatory conduct.157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerits of such employee consultations are a standoff.While sheer inconsistency of application is present withrespect to criticizing Graham respecting roulette puckusage, blackjack deck shuffling, and document passing (inregard to claimed arguing with a player, Respondent'smonitoring apparatus was simply flawed), it is equally truethat employees Altshuler and Bendinelli were shown tohave been comparably reprimanded and a nexus betweensupervisory action in this regard and Graham's unionactivities is not shown.'5The import is that by September Respondent hadequanimously abided Graham's role in a rather witheringcause.16On September 18 an episode of modest originescalated into a formal employee consultation attendedpassively by Graham's personal friend Murtaugh in theprocess of an apparent disposition. The unexpected influ-ence was Morgan; both as a matter of involvement andexecutive action. Pedersen relayed full scope of the inci-dent, ostensibly as routine advice to a superior, andMorgan sought immediate confirmation from the reported-ly threatened Miller. Morgan's reaction was swift and final.These closing dynamics are the key to Graham's case. IfRespondent harbored a retaliatory intent all along, seizingupon it only when high official Morgan felt confidentenough to so act, a patiently executed pretext discharge hasbeen shown. If, on the other hand, Morgan acted harshly,particularly by the arbitrary guide of how many employeeconsultations were upon Graham's record, it is nonethelessan action that will survive this review.17I choose the latternotion as controlling rationale for this branch of the casebecause insufficient proof exists to support the former.Graham's union activities had drastically paled as a threatto Respondent's presumed desire to avoid unionization ofits casino, and a woefully inadequate quantum of evidenceis present to say that as of September Respondent wasgripped by such a degree of animus as to unlawfullydischarge this long-service dealer. The fact that neitherPedersen nor Murtaugh saw fit to even think in Morgan'sterms is noted as magnifying the sting of his decree.18Atthe same time it makes General Counsel's burden of proofeven more difficult to carry, absent some evidence thatwould connect Morgan to unlawful motivation. It simplydoes not exist. Morgan's failure to solicit a version from theis General Counsel vigorously argued that "disparate treatment" pnnci-ples applied pervasively to the case. I limited the extent of evidencepermitted on the point. Even had few other employee consultations beenrendered within the casino during material times, I would not find the residualconfiguration of facts sufficient to overcome the more compelling explana-tion that Respondent's supervisors (noting that mild disciplinary action canemanate at any moment and from any level of the supervisory hierarchy)behave randomly if not arbitrarily. Respecting the allegedly violative payraise denial, which I find not sufficiently supported from evidence as awhole, General Counsel did not in a pretrial subpoena duces tecum seekcomparative wage records of casino employees.i6 The Union had vacated office premises in the immediate vicinity ofStateline in August, and little momentum with respect to any seriousorganizing drive among gaming employees was present thereafter.II Concededly one other employee has absorbed three employee consul-tations and remains working. Respondent's explanation of this situation,regardless of how distastefully patronizing it might sound, does not in theoverall scheme of employment realities offend common understanding. Itherefore note the disparate handling between Graham and dealer CharlesCranshaw, but cannot view it as a significant indicator of discriminationforbidden by Sec. 8(a)3).is I totally discredit Graham's testimony that attributes a culpableinvolved employee mirrors still further the capricious tilt ofhis decision. It has always been true that, regardless of howpoor a reason for discharge is advanced for these proceed-ings, it shall prevail in the absence of substantial proof thata pretextually unlawful reason was at least in part influen-tial. Cf. Golden Nugget, Inc., 215 NLRB 50 (1974).The only remaining matters for decision are whetherwritten disciplinary warnings issued Michael Brown onMay 26 and June 11 were discriminatorily grounded. Heresubstantially different influences are shown. Aside fromthe litigation backdrop associated with the food andbeverage department, Brown had returned to work follow-ing extended leave only in late April. Almost immediatelyhe appraised a direct supervisor of his stepped-up role withthe Union. Assistant cook Dan Catanio testified withoutcontradiction that in March Amato called union leaderscrooks, plainly questioned Catanio if he was a member,and suggested (taken jokingly by the hearer) that hewithdraw. More significantly, on or about May 21 Amatoconversed with food employee Doug Russell, saying heshould "loyal[ly]" serve Respondent, equating avoidanceof union talk with a preferred attitude and cautioningagainst involvement with Brown who was "causing prob-lems for himself, and everyone else in the kitchen." Theemployee consultation delivered Brown scant days later,unwarranted from the facts as to its primary thrust, andunsupported as to a secondary aspect of supposedlycomplaining coworkers, was patently an attempt by Amato(using Kinney as his heavy) to intimidate Brown out of hisvolunteer role.'9The second employee consultation waseven more blatant. Associating it to conduct of Brown nodifferent in kind or degree from what other employees weretypically engaging in, Respondent's supervisors concocteda spurious employee consultation document in an attemptto effectively squelch Brown's continuing solicitation offellow employees toward collective representation. In theprocess, both Wolter and Amato displayed ill-concealeddisdain for Brown's involvement with the Union, amplydemonstrating that they were influenced only by suchconsiderations and not a genuine desire to maintainreasonable order.2Accordingly, I render as conclusions of law that Respon-dent, by issuing written disciplinary warnings to Michaelremark to Pedersen in the course of dialogue passing during the employeeconsultation on September 18. Appropriate denials on the point are moreconvincing and Graham's recollection in this regard seems contrived,suggestible, or both. Pedersen was dealing at the time with only anexasperating personal flare-up between this experienced dealer and a minorsupervisor. The entire tone during his handling of the episode and theknown surrounding circumstances offer no basis to believe he would evenassociate the matter to any facet of Respondent's policies toward unionactivism. Pedersen's explanation of separate discussion, one that may havecaused confused recollection in Graham's mind, has an eminently truthfulring.19 It is amply evident that employees randomly, and without unusualgovernance by mingling supervisors, spoke together while on duty, congre-gated at and around the main kitchen schedule board area, socialized brieflywith food issue clerks, and solicited for miscellaneous causes.20 The conduct alleged in par. Vl(c) of the consolidated complaintmerges into that of par. IX (General Counsel's response to order for moredefinite statement characterizes these allegations as involving the "identicalincident"). Utterances made at the time were disclaimed as a threat oftermination, were at most rhetorical in nature, and serve primarily toilluminate the conscious prejudices under which Wolter and Amato werelaboring. Because of similarity in remedy any explication addressed to par.158 HARVEY'S RESORT HOTELBrown because of his membership in or activities on behalfof the Union, or because he engaged in other concertedactivities for the purposes of collective bargaining or othermutual aid or protection, or because he filed charges withthe National Labor Relations Board, has violated SectionVl(c) would be superfluous. On the operative findings that two employeeconsultations constituted discriminatory written disciplinary warnings seeBaptist Hospital, Inc., 223 NLRB 344 (1976); The Hanna Building Corpora-tion, 223 NLRB 703 (1976); Florida Steel Corporation, 224 NLRB 45 (1976).8(aX1), (3), and (4) of the Act, but that Respondent has notviolated the Act in any respect other than as specificallyfound.[Recommended Order omitted from publication.]159